Sottle, J.
The motion to quash the indictment was properly denied. Where all the articles alleged to have been stolen are hi one kind, the allegation may be “ divers,” “ divers and sundry,” or “ a quantity,” without stating any specific number, with an averment of the aggregate value of the whole. Commonwealth v. Sawtelle, 11 Cush. 142. Commonwealth v. O'Connell, 12 Allen, 451. Commonwealth v. Hussey, 111 Mass. 432. Commonwealth v. Green, 122 Mass. 333. An offence was therefore charged in the indictment with sufficient definiteness.
There was no variance between the allegation and the proof as to the character of the property stolen. A bank-bill is a promissory noté, as is manifest from the fact that it is the promise of the banking corporation to pay the bearer of the instrument a certain sum of money on demand. And it has been repeatedly decided that, under statutes for counterfeiting or for uttering forged promissory notes, indictments are sustained by *453proof of counterfeiting or of uttering forged bank-bills. Commonwealth v. Simonds, 14 Gray, 59. Commonwealth v. Woods, 10 Gray, 477. Commonwealth v. Carey, 2 Pick. 47. The notes stolen might have been described in the indictment either as bank-notes or as promissory notes. The latter description is the more general, and includes the former. The evidence would support the charge in either form of statement. Commonwealth v. Hussey, and Commonwealth v. Green, ubi supra.
The notes having been entrusted to the cashier to be conveyed to the bank, he had a special property in them, which supported the allegation of ownership. Gen. Sts. a. 172, § 12. If they were in his possession and custody when stolen, the allegations in the indictment, both as to the ownership and the possession, were sustained. Whether this was so or not was a question for the jury. The exceptions show that it was submitted to them. We do hot understand that the bill of exceptions purports to set forth the instructions of the court in full, but only so much as to show a ruling that there was evidence on which it would be competent for them to find a verdict against the defendant. This ruling was unquestionably correct. If the defendant was dissatisfied with the terms in which the ruling was made, he should have excepted thereto, and spread them on the record. If he wished for further rulings, he should have asked for them.

Exceptions overruled.